Citation Nr: 0831681	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, Arizona, that denied the above claim.

In February 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in September 2003, the 
veteran was afforded a personal hearing before a Veterans Law 
Judge who is now retired.  Transcripts of the hearing are of 
record.  

In June 2004 and June 2005, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the veteran was afforded a travel board 
hearing before a Veterans Law Judge.  A transcript of the 
hearing is of record.  That Veterans Law Judge has since 
retired from the Board.  The veteran was offered the 
opportunity to testify at another hearing with a Veterans Law 
Judge who will decide his appeal, which he accepted.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process, the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.


Accordingly, this case is REMANDED to the RO for the 
following actions:

Schedule the appellant for a hearing 
before a traveling Veterans Law Judge, in 
accordance with applicable law.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




